Case 19-00135-mdc   Doc 1-10 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                           Exhibit J Page 1 of 23


                                Exhibit “J”
                Case
                  Case
                     18-13774-mdc
                       19-00135-mdcClaim
                                     Doc56-1
                                         1-10 Filed
                                                Filed07/27/18
                                                      06/27/19 Desc
                                                                Entered
                                                                    Main06/27/19
                                                                         Document12:28:49
                                                                                       PageDesc
                                                                                            1 of 11
                                             Exhibit J Page 2 of 23
                                                                                                                                                                      s”.
     Fm m this information to identify the case:                                                                                                                                  m.
                                                                                                                                                                      9°
     Benton                                                                                                                                                           ('33


     Dabmrz
                                                                                                                                                                       2:;:       m“




     (Spa-Isa. ﬂ 5519)
                                                                                                                                                                       :3»
                                                                                                                                                                       :0              Lz
     Unhed sates Banmpmy   Courtbr   m
                                                                                                                                                                       %

                                                                                                                                                                                        ‘
                                                                                                                                                                                            GEWH

                 ‘                                                                                                                                                      .4,
                                                                                                                                                                            4 M..
     Case
                                                                                                                                                                            C‘)


         Form 410
 Ofﬁcial ________                                                                                                                                                           g
 Proof of Claim                                                                                                                                       0411s
                                                                                                                                                                             CZ
                                                                                                                                                                             :3         9%
 Read the instructions before ﬁlﬂng out this fomn. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a naquast for payment of an administrative expanse. Make such a naquast according to 11 U.S.C. § 503.
 Films must leave out or mdlct Information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documems that suppod the claim. such as promimry notes. purchase orders. invoices, itemized staiements of running accounts. contracts, judgments,
 mongages, and gammy agreement: Do not send original documents; they may be destmyed aﬂer smnning. If the documents are nbt avauable.
 explain in an anachment
 A pexson who ﬁles a frauduient claim could be ﬁned up to $500,000. imprisoned for up to 5 yeats. or both 18 u.s.c. §§ 152. 157, and 3571.
 Fill in all the Information about the claim as of the dat- tha case was ﬁled. That date Is on the notice of bankruptcy (Fonn 309) that you received



                  Idantﬂy the Chlm

                                                                                      ‘MbM/Jw“
                                                                 w


                                                                                                                     .         .1
1‘    Who is the current
      mm                     Jugs ”Lb
                              MWWWMWWW                                                           ‘                                                            ,   i



                                omernamasmeaedﬂarusedwimmedebmr
                                                                                       FAA-MW MB                                          JDE‘
                                                                                                                         '
2. Has this claim been
      acquhedfrom
      someone else?
                               ﬁsh")
                                     Yes.   e WM?
                                            m
3.    Where should notices      Where should notices in the creditor be sent?                   Where should payments to the creditor be sent? (ti
      and payments to the                                                                       d‘'"e'a" t)
      credﬂnrbesent?
      Federal Rule of
                                '
                                    arm
                                            5       A    !   g
                                                                             I
                                                                                 !
                                                                                                Nam
                                                                                                                             5%
      Bimkruptcy Procedure
      (FRBP)2002(9)                         ﬂ
                             43177 EMU? k) LVNJ Us                                   WHE        Number          Street
                                                                                           {8
                                                                                     ZIP Code   City             ,                Stata               ZlPCode

                                ContactpmneQZ           “225         1835              ‘        Cat-macrphona




                           ﬂﬂ§mnt§   m          l
                                                                     50° N MET
                                                                                                Contact email



                                Uniform daim idmﬁﬁerforaleaomc payments in mapmr 13 (rfyou use one):




4,    Does this claim amend
      one already “M?
                               Mo
                               El    Yes. Claim number an court claims registry (If known)                                   Filed on
                                                                                                                                          I no   I   YYYY



5, Do you know if anyone
   also has ﬁled a proof
                               ﬁrm
                                D Yes.      Who made the eaﬁerﬁﬁng?
      of claim forthis   mm?



     Ofﬁcia! Form 410                                                Proof of Claim                                                         P8961
              Case
                Case
                   18-13774-mdc
                     19-00135-mdcClaim
                                   Doc56-1
                                       1-10 Filed
                                              Filed07/27/18
                                                    06/27/19 Desc
                                                              Entered
                                                                  Main06/27/19
                                                                       Document12:28:49
                                                                                     PageDesc
                                                                                          2 of 11
                                           Exhibit J Page 3 of 23

               lee Information About tho Claim as of the bat. the Case Was Fllod
6.   Do you have any number
               ‘0 identify the
                                     ﬂNo
                                      D Ya. Last 4 digits of the demors account or any number you use to identify the debtor.
     fag:a




7.   How much is the claim?               $    A   2   0,    é      E   8' I 7         .   Does this amountlnclude interest or other charges?
                                                                                           D   No
                                                                                               Yes. Attach statement itemizlng Interest, fees, expenses, or other
                                                                                                    charges required by Bankruptcy Rule 3001(c)(2)(A).


8‘   What is the basis of the         Examples: Goods sold. money loaned, lease. services performed. personal injury or wrongful death, or Hedi! card.
     cl a I m ?
                                      Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                      Limit dis        sing information that Is entitled to privacy, such as health care information.



                                                   mmy We
9.        or part of the claim
     Is all
     secured?                        ﬂD
                                          No
                                          Yes. The claim is secured by a lien on propeny,

                                                   Nature of property:
                                                   D     Real estate. If the claim is secured by the debtor’s pﬁncipal residence, ﬁle a Mon‘gage Pmof of Claim
                                                                      Attachment (Ofﬁcial Form 410—A)with this Proof of Claim.
                                                   Cl Motor vehicle
                                                   D     Other. Describe:



                                                   Bash for perfection:
                                                   Attach redacted copies of documents, if any, that show evidence of perfection of a security imams‘ (for
                                                   example. a mortgage, lien. certiﬁcate of title, ﬁnancing statement, or other document that shows the lien has
                                                   been ﬁled or recorded)



                                                   Value of property:                                 $
                                                   Amount of the claim that Is secured:               3

                                                   Amount of the claim that is unsecured: s                                    (The sum of the secured and unsecured
                                                                                                                               amounts 511on match the amount in Iﬁne 7‘)



                                                   Amount necessary to cure any defauIt as of the date of the petition:                 5



                                                   Annual Interest Rate (when case was ﬁled)                    %
                                                   D     Fixed
                                                   El    Variable



10. Is   this claim based on a
     lease?                          XD   N0

                                          Yes. Amount necessary to cure any default as                of the date of the petition.      5


        this claim subject to
11. Is
     right of setoff?
                                 a
                                     ﬁNo
                                     El Yes. Identify the propeny:




 Oiﬁdal Form 410                                                                 Proof of Claim                                                           page 2
                  Case
                    Case
                       18-13774-mdc
                         19-00135-mdcClaim
                                       Doc56-1
                                           1-10 Filed
                                                  Filed07/27/18
                                                        06/27/19 Desc
                                                                  Entered
                                                                      Main06/27/19
                                                                           Document12:28:49
                                                                                         PageDesc
                                                                                              3 of 11
                                               Exhibit J Page 4 of 23

    12. Isall or part of the claim
        entitled to rlo      under         ﬂuo
        11   u.s.c. $507123?                   D   Yes- Check oner                                                                                             Amount onﬂﬂed to priority

        A claim may be partly                      D     Domestic support obligations (including alimony and child support) under
                                                         11 U‘S.C. § 507(a)(1)(A) or (a)(1)(B).                                                               $
        priority and parﬂy
        nonpn'orily. For example,
        in some categories, the                    D     Up to $2,850' of deposits toward purchase, lease, or rental of property or services for
        law limits the amount                            personal. family, or household use. 11 U.S.C. § 507(a)(7).
        entitled to priority‘
                                                   I]    Wages, salaﬁes, or commissions (up to $12.850‘) earned within 180 days before the
                                                         bankruptcy petition is ﬁled or the debtor‘s business ends, whichever is earlier,
                                                         11 U.S,C. § 507(a)(4).

                                                   U     Taxes or penaltﬁes owed to governmental unils‘              11   U30 § 507(a)(8)‘                     5


                                                   El Contribuﬁons m an employee beneﬁt plan              11       U.S.C. § 507(a)(5)4                        5

                                                   D     Other. Specify subsedion of 11 U.S,C‘ § 507(a)(__) that applies.                                      3

                                                   '    Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or aﬂer the dam of adgustment




                   Sign    B.l°w
:


     The person completing                 Check the appropriate box:
    thh proof of clalm must
     sign and date It.
     FRBP 9011(b)‘
     if YOU ﬁle   ““5 6‘3““
                                           x
                                           D
                                           D
                                                   I


                                                   I



                                                   I
                                                       am the creditor.
                                                       am the creditors attorney or authorized agent.
                                                       am the «us-tee, or the debtor, or meir authorized agent. Bankmptcy Rme 3004.
     aedronicall FRBP,

     5005(a)(2) atmorlzes couns
                                           D       I   am a guarantor, surety, andmser, or other codebtor. Bankruptcy Rule 3005.
     to establish local rules
                '
        eclfy1'   ng what a si g na lure
                                           I understand that an authorized signature on this Proof of Claim serves as an acknowiedgment that when (zlculatlng the
     2?
                                           amount of the daim. the creditor gave the debtor credit for any payments received toward the debt
    A person who files         a
    fraudulent “3““ “0““ be                I have examined the infonnalion in this Plan! of CI
                                                                                                          '
                                                                                                                   and have a reasonable belief that the Information is true
    ﬁned up to $500,000,                   and com.
    imprisoned for up to 5
    :ga‘fégggw'sz’                         I   declare under penany of perjun/ that me foregoin is                   e and correcL
                            157. and
     3571.
                                           Executed on date         Q7  RE 30.8                                ‘




                                                                     MMIDDIYYYY



                                                   Signature


                                           Print the name of the person who is comple’ﬁ g                 aming this claim"
                                           Name            ; 1%     First nanTe
                                                                                                                   ‘71—\
                                                                                                         Middle name                             Last name,

                                           Title

                                           Company
                                                                    Identify the corpora a servicer as the company if the authorized agent is a servicer.



                                           m 3 71 mm LVN m WQ€
                                           Contactphone
                                                             mg            r




                                                               602 £123 [23-5
                                                                                                                               A;               m
    Otﬁcial Form 410                                                                   Proof of Claim                                                                  page a
Case
  Case
     18-13774-mdc
       19-00135-mdcClaim
                     Doc56-1
                         1-10 Filed
                                Filed07/27/18
                                      06/27/19 Desc
                                                Entered
                                                    Main06/27/19
                                                         Document12:28:49
                                                                       PageDesc
                                                                            4 of 11
                             Exhibit J Page 5 of 23


                                       PROMISSORY NOTE
                                                                                          w;

Borrower:            WORLEY AND OBETZ, INC. of 85 WHITE OAK ROAD,
                     MANHEIM, PA, 17545 (the "Borrower")
Lender:              J 1M   HAGGERTY of 377 PENNSYLVANIA AVENUE, TOWANDA,
                     PA, 18848 and JOE HAGGERTY of 362 PENNSYLVANIA AVENUE,
                     TOWANDA, PA, 18848 (collectively and individually the "Lender“)

Principal Amount:           $150,000.00 USD


   1.   FOR VALUE RECEIVED, The Borrower promises to pay to the Lender at such address
        as   may be provided in writing to the Borrower, the principal sum of $150,000.00 USD,
        wifh interest payable on the unpaid principal at the rate of 4.50 percent per annum,
        calculated yearly not in advance.


   2.   This Note will be repaid in full on December 3lst, 2016.


   3.   At any time while not in default under this Note, the Borrower may pay the outstanding
        balance then owing under this Note to the Lender without further bonus or penalty.


   4.   All   costs, expenses and expenditures including, and without iimitation, the complete legal
        costs incurred by the Lender    in enforcing this Note as a result of any default by the
        Borrower, will be added to the principal then outstanding and will immediately be paid
        by the Borrower.

   5.   If any term, covenant, condition or provision of this Note is held by a cent“: of competent
        jurisdiction to be invalid, void or unenforceable, it is the paﬁies' intent that such
        provision be reduced in scope by the court only to the extent deemed necessary by that
        court to render the provision reasonable and enforceable and the remainder of the
        provisions   of this Note will in no way be affected, impaired or invalidated as a result.

   6.   This Note will be construed in accordance with and governed by the laws        of the
        Commonwealth        of Permsylvania.
Case
  Case
     18-13774-mdc
       19-00135-mdcClaim
                     Doc56-1
                         1-10 Filed
                                Filed07/27/18
                                      06/27/19 Desc
                                                Entered
                                                    Main06/27/19
                                                         Document12:28:49
                                                                       PageDesc
                                                                            5 of 11
                             Exhibit J Page 6 of 23


   7.   This Note will enure to the beneﬁt of and be binding upon the respective heirs, executors,
                                             of the Borrower and the Lender. The Borrower
        administrators, successors and assigns
        waives presentment for payment, notice of non-payment, protest and notice of protest.


IN WITNESS WHEREOF the Borrower has duly afﬁxed its signature by a duly authorized
ofﬁcer under seal on this 9th day of July, 2015.




SIGNED, SEALED, AND DELIVERED                       WORLEY AND OBETZ, INC.
this 9th day ofJuly, 2015.
thipéuﬁaclmefest
            Case Calculator
               Case         The Calculator
                   18-13774-mdc
                       19-00135-mdc    1
                                        Claim
                                            Doc56-1
                                           Site 1-10 Filed     https://www.theca1culatorsite.com/ﬁnance/calculators/compoundintere...
                                                      Filed07/27/18
                                                            06/27/19     Desc
                                                                          Entered
                                                                                Main06/27/19
                                                                                       Document  12:28:49PageDesc6 of 11
                                                                           Exhibit J       Page 7 of 23

                                                                               Jam       3               ﬂuon ~             é/c» 68MB
                                                                                                                                     /
         Calculation results                                                                                                              HMMS>
           (interest compounded yearly added at the end of each year)
                                                     —




               Month                         Month Interest                             Total Interest                 Balance

               1                             $0.00                                      $0.00                          $163,803.75

               2                             $0.00                                      $0.00                          $163,803.75

               3                             $0.00                                      $0.00                          $163,803.75

               4                             $0.00                                      $0.00                          $163,803.75

               5                             $0.00                                      $0.00                          $163,803.75
                                                                                                                   \
               6                             $0.00                                      $0.00                          $163,803.75

               7                             $0.00                                      $0.00                          $163,803.75

               8                             $0.00                                      $0.00                          $163,803.75

               9                             $0.00                                      $0.00                          $163,803.75

               10                            $0.00                                      $0.00                          $163,803A75

               11                            $6,744.44                                  $6,744.44                      $170,548.19




           Base amount: $163,803.75                                                                                      Standard Calculation
           Interest Rate: 4.5%
                                                                                                                                         ‘7?
           Effective Annual Rate: 4.5%
           Calculation period:         11    months                                                           ; 07kt. I’JTdQT             (9‘0 I S42 '   S   3


                               Graph   1 ~   Balance (Compounded Yearly)

                   17250000



                   170000.00


          E
                   167500.00
          g
          ‘0


                   16500030



                   16250000
                                 1            2          3    4   5        6        7     8         9    1o   11


                                                                        months
                                                                      --- Balance




‘0f5                                                                                                                                           7/72/7012 7'27 PM
       ~
           in; ingeIBSI Calculator The Calculator Site                https://www.thecalculatorsite.com/ﬁnance/calculators/compoundintere..
                  CaseCase18-13774-mdc
                             19-00135-mdcClaim
                                |
                                                   Doc56-1
                                                       1-10 Filed
                                                             Filed07/27/18
                                                                   06/27/19 DescEntered
                                                                                      Main 06/27/19
                                                                                              Document  12:28:49
                                                                                                               PageDesc7 of 11
                                                            Exhibit J         Page 8 of 23




             Compound Interest Calculator
             Use my popular calculators to work out the compound interest on your savings, with monthly interest breakdowns and
             the option to include regular monthly deposits or withdrawals (for retirement calculations. etc). Use the second calculator
             to work out interest on a simple lump sum savings amount. You can ﬁnd out the formula for compound interest here.



                             Regular Deposit / Withdrawal

                                                   CURRENCY:

                                                BASE AMOUNT:
                                                                        @.                                      ’




                                    ANNUAL INTEREST RATE:

                                       CALCULATION PERIOD:
                                                                    $

                                                                        -%               ,3
                                                                                                  months
                                                                                                            ‘




                                                                                              l


                                         REGULAR MONTHLY?                            .
                                                                    $   [                ]        deposit

                      INCREASE DEPOS|TS/\X/|THDRA\X/ALS                 Cl

                               YEARLY \X/ITH lNFLATlON?

                                    COMPOUND INTERVAL: Z                    Yearly                _




                                                                             Calculate




of 5                                                                                                                          7/23/2018, 2:37 PM
Qompﬁffﬁ’ﬁ‘ﬁterest Calculator The Calculator Site                                         https://www.thecalculatorsite.com/ﬁnance/calculators/compoundintere.
             Case
                Case18-13774-mdc
                        19-00135-mdc     Claim
                                             Doc56-1
                                             1
                                                  1-10                         Filed
                                                                                Filed07/27/18
                                                                                      06/27/19     Desc
                                                                                                    Entered
                                                                                                          Main 06/27/19
                                                                                                                 Document  12:28:49PageDesc8 of 11
                                                                             Exhibit J Page 9 of 23

                                                                                                        7/3 ”“0
                                                                                                                        “       7 8/010'7
                                                                                     AK       01
         Calcuiation results
             (interest compounded yearly added at the end of each year)
                                                         —




                     Year                 Year Interest                                Total Interest                 Balance

                     1                       $7,053.75                                 $7,053.75                      $163,803.75




              3359 WWW: 35156175000                                                                                       Standard Calculation
              Interest Rate: 4.5%
              Effective Annual Rate: 4.5%
              Calculation period:            1   year




                                     Graph   1   - Balance (Compounded Yearly)

                         400000.00



                         300000.00



          dollars
                         200000.00



                         100000.00



                              0.00
                                                                                 1


                                                                             years
                                                                         -—- Balance




                                     Graph 2 - Tcta! lntereat (Compounded Yam-{y}

                         16000.00



                         12000.00



           doliars
                          8000,00



                          4000.00



                             0.00
                                                                                 1


                                                                             years
                                                                       ---- Total interest




ZofS                                                                                                                                         7/22/7012 "ms   m
      ,   ‘   ﬁnest
                CaseCalculator The Calculator Site
                  Case18-13774-mdc
                         19-00135-mdcClaim
                              |
                                               Doc56-1
                                                   1-10 Filed     https://www.thecalculatorsite.com/fmance/calculators/compoundjntere..
                                                         Filed07/27/18
                                                               06/27/19    Desc
                                                                            Entered
                                                                                  Main 06/27/19
                                                                                          Document  12:28:49
                                                                                                           PageDesc9 of 11
                                                      Exhibit J Page 10 of 23




          Compound Interest Calculator
          Use my popular calculators to work out the compound interest on your savings, with monthly interest breakdowns and
          the option to include regular monthly deposits or withdrawals (for retirement calculations, etc). Use the second calculator
          to work out interest on a simple lump sum savings amount. You can ﬁnd out the formula for compound interest here.



                           Regular DepOSIt / Withdrawal

                                                CURRENCY:               Dollar ($)

                                            BASEAMOUNT             $   _5750                          ,,,,,


                                  ANNUAL INTEREST RATE:

                                    CALCULATION PERIOD:                 1         3     years
                                                                                                  I



                                      REGULAR MONTHLY?                            5]
                                                                   $[                   deposit

                     lNCREASE DEPOSITS/WITHDRAWALS             ‘        D
                              YEARLY \X/ITH INFLATION?

                                  COMPOUND INTERVAL: Z                  Yeariy


                                                                            Calculate




of5                                                                                                                        7/21/7012    7"” PM
Competing Interest Calculator The Calculator Site                                                     https://www.thecalculatorsite.com/ﬁnance/calculators/compoundintere.
            Case Case
                    18-13774-mdc
                        19-00135-mdcClaim    3
                                              Doc56-1
                                                  1-10                            Filed
                                                                                   Filed07/27/18
                                                                                         06/27/19 Desc
                                                                                                   Entered
                                                                                                       Main06/27/19
                                                                                                            Document12:28:49
                                                                                                                         Page Desc
                                                                                                                              10 of 11
                                                                                Exhibit J Page 11 of 23

                                                                                                )éﬂki                7/9 0265» 7/8/970/(0
         Calculation results
             (interest compounded yearly added at the end of each year)
                                                           —




                     Year                 Year Interest                                   Total Interest                        Balance

                     1                       $6,750.00                                    $6,750.00                             $156,750.00




              Base amount $150,000.00                                                                                               Standard Ca!cu[aﬁon
              interest Rate: 4.5%
              Effective Annual Rate: 4.5%
              Calculation period:            1   year




                                     Graph   1   —
                                                     Baiance (Compounded Yearly)
                         400000.00



                         300000.00



          dollars
                         200000.00



                         100000.00



                              0.00


                                                                                years
                                                                           — Balance


                                     Graph 2 - Total interest (Compounded Yeariy)

                         1600000



                         12000.00



           dollars
                          8000.00



                          4000700



                             0.00
                                                                                   1



                                                                                years
                                                                         -—-   Total interest




 of 5                                                                                                                                                   7/72/7m 2 7-00 mm
         ntehast Calculator | The Calculator Site                         https://www.thecalculatorsite.com/ﬁnance/calculators/compoundintere..
          Case
            Case
               18-13774-mdc
                  19-00135-mdcClaim
                                 Doc56-1
                                     1-10 Filed
                                            Filed07/27/18
                                                  06/27/19 Desc
                                                            Entered
                                                                Main06/27/19
                                                                     Document12:28:49
                                                                                  Page Desc
                                                                                       11 of 11
                                         Exhibit J Page 12 of 23




               Calculatgr
                          S38




       Compound Interest Calculator
       Use my popular calculators to work out the compound interest on your savings, with monthly interest breakdowns and
       the option to include regular monthly deposits or withdrawals (for retirement calculations, etc). Use the second calculator
       to work out interest on a simple lump sum savings amount. You can ﬁnd out the formula for compound interest here.



                       Regular Deposit / Withdrawal

                                                CURRENCY:           Dollar ($)

                                            BASE AMOUNT:
                                                              $ 150000
                                ANNUAL INTEREST RATE:

                                  CALCULATION PERIOD:            [1:2]              years

                                    REGULAR MONTHLY?                                deposit
                                                              $ [             g]
                INCREASE DEPOSITS/WITHDRAWALS                       D
                         YEARLY \X/ITH INFLATION?

                                COMPOUND INTERVAL: z                Yearly


                                                                        Calculate




of 5                                                                                                                        7/23/2018, 2:29 PN
                  Case
                    Case
                       18-13774-mdc
                         19-00135-mdcClaim
                                       Doc57-1
                                           1-10 Filed
                                                 Filed07/27/18
                                                       06/27/19 Desc
                                                                 Entered
                                                                      Main
                                                                         06/27/19
                                                                           Document
                                                                                  12:28:49
                                                                                        PageDesc
                                                                                             1 of 11
                                              Exhibit J Page 13 of 23
       Fm in this     information to identify the case:



       Debtor 2
       (Spouse, I! ﬂing)

       United Slams Bankruptcy Conn for the:                         Dismal of

       Case number




     Ofﬁcial Form 410
     Proof of Claim                                                                                                                                                       04m;

     Read the instructions befom ﬁlling out this form. This form Is for making a claim for payment in a bankruptcy case. Do not use this form to
     make a request for payment of an administrative expense. Make such a request accordlng to 11 U.S.C. § 503.
     Fllers must leave out or redact Information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
     documents mat support the claim, such as promissory notes, purchase orders. Invoices, itemlzed statements of running accounts. contracts, judgments,
     mortgages, and security agreements. Do not send original documents: they may be destroyed after scanning. If the documents are not available,
     explain in an attachment.
     A person who ﬁles a fraudulent claim could be ﬁned up to $500,000, imprisoned for up to 5 years, or both. 18 U‘S.C. §§ 152, 157, and 3571‘

     Fill in all the Information about the claim as of the data the case was ﬁled. Thai date is on the notice of bankruptcy (Form 309) that you received.




                                                                                                 c
                    Identify the Clalm

«‘1.




2.
        Who is the current
        creditoﬂ



        Has this claim been
                                       J                                         HA
                                       Name of the curnanl aadnor (the person or entity to be

                                       Other names the creditor used with the debtor
                                                                                                 h
                                                                                                 J    ’M
                                                                                                            ﬁim)   '
                                                                                                                        (                I    I




        acquired from
        someone else?
                                    XND
                                       D   YBS'       e
                                                      m       whom?


3. Where          should notices       Where should notices tn the creditor be sent?                            Where should payments to the creditor be sent? (if
        and payments to the
        cmditorbesent?
        Federal Rule of
                                       h BIES                M I“                    SM                         different)


                                                                                                                Name
                                                                                                                                             5 |' €
        Bankruptcy Procedure
        (FRBP)2002(g)
                                   3N7m7              I”EMMSVLVNJ’K
                                      amum/AA
                                                r           Street

                                                                                 /A
                                                                             State
                                                                                              L512 43
                                                                                                                Number


                                                                                                                City
                                                                                                                                Street


                                                                                                                                                  State                   ZIP Code

                                       Comad phonea‘l- 483—l—lzgs                                               Contact phone

                                                    email                                                       Contact email
                                                            DMFC? X1                 CEF'X “:5
                                       Uniform daim Identiﬁer for electronic payments in chapter 13 (if you use one):




4. Does this claim amend             #510
   one already ﬁled?
                                      D    Yes.       Claim number on court daims regisiry (if known)                                        Filed on
                                                                                                                                                          1   DD   I YYYY


5.     Do you know ﬂanyone
       else has ﬁled a proof
       0‘ claim for this claim?
                                     XD.YesNo
                                                      Who made the eadierfiling?




       Ofﬁcial Form 410                                                              Proof of Claim                                                            page   1
               Case
                 Case
                    18-13774-mdc
                      19-00135-mdcClaim
                                    Doc57-1
                                        1-10 Filed
                                              Filed07/27/18
                                                    06/27/19 Desc
                                                              Entered
                                                                   Main
                                                                      06/27/19
                                                                        Document
                                                                               12:28:49
                                                                                     PageDesc
                                                                                          2 of 11
                                           Exhibit J Page 14 of 23

                Give Informatlon About the Clalm as of the Date the Case Was Filed

£6.   Do you have any number             No
      you use to Identify the        HYes. Last 4 digits of the debtor's account or any number you use to Identify the debtor.
      debtor?



7.    How much is the claim?             5                                     .   Does this amount include Interest or other charges?
                                                                                   D   No

                                                                               X       Yes. Attach statement ﬂemizing Interest, fees, expenses, or other
                                                                                            charges required by Bankruptcy Rule 3001(c)(2)(A).


B.    What Is the basis of the       Examples: Goods sold, money loaned. lease, services performed, personal injury or wrongful death. or credit card.
      claim?
                                     Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(0).
                                     Limit d closing information that Is entitled to privacy. such as health care information.


                                              KbﬁMSSa‘N‘                 MDTK
9,        or part of the claim
      Is all                             No
      secured?                       D   Yes‘ The claim is secured by a lien on property.
                                                Namm of property:
                                                D   Real estate. If the claim is secured by the debtors princlpal residence, ﬁle a Mortgage Pmof of Claim
                                                                 Attachment (Ofﬁcial Form 410—A) with this Pmofof Claim.
                                                D   Moior vehicle
                                                D   Other. Descn'ba:



                                                Basis for petfection:
                                               Attach redacted copies of documents. ifany, that show evidence of perfection of a security interest (for
                                               example, a mongage. Hen, oeniﬁmte of We, ﬁnancing statement, or other document mat shows the lien has
                                               been ﬁled or recorded.)



                                               Value of property:                             $

                                               Amount of the clalm that Is secured:           5

                                               Amount of the claim that Is unsecured:         S                       (The sum of the secured and unsecured
                                                                                                                      amounts should match the amount in line 7.)



                                               Amount necessary to cure any defautt as of the date of the petition:              $



                                               Annual lntarest Rate (when case was ﬁled)                %
                                               D    Fixed
                                               El   Vanabse



10. Is   this claim based on a       #No
      lease?
                                     D Yes‘ Amount necessary to cure any default as of the date of the petition.                 $


11. Is   this claim subject to   a       No
      right of setoff?
                                     D   Yes. Idenﬁfy the property:




 Ofﬁcial Folm 410                                                       Proof of Claim                                                           page 2
              Case
                Case
                   18-13774-mdc
                     19-00135-mdcClaim
                                   Doc57-1
                                       1-10 Filed
                                             Filed07/27/18
                                                   06/27/19 Desc
                                                             Entered
                                                                  Main
                                                                     06/27/19
                                                                       Document
                                                                              12:28:49
                                                                                    PageDesc
                                                                                         3 of 11
                                          Exhibit J Page 15 of 23

12. '3  all or part of the claim           No
      entitled to priority under
      11   U.S.C. 5 507(8)?            D   Yes‘ Check one:                                                                                           Amount uniﬁed to priority

      A daim may be partly                 CI Domestic suppon obligations (Including alimony and child suppon) under
                                                 11   U.S.C, § 507(a)(1)(A) or (a)(1)(B).                                                           5
      priority and partly
      nonpn’ority. For example.
      In some categories, the              D     Up to $2,850' of deposits toward pumhase. lease. or rental of property or services for
      law limits the amount                      personal. family. or household use. 11 U.S.C‘ § 507(a)(7),
      entitled to pn‘on‘ty‘
                                           D     Wages, salan’es, or commissions (up to 512.850‘) earned within 180 days before the
                                                 bankmptcy petition is ﬁled or the debtor‘s business ends, whichever is eadier.
                                                 11 U‘S‘C. § 507(a)(4),

                                           D     Taxes or penalties owed to governmental units.          11   U.S.C. § 507(a)(8).                   5


                                           D     Contributions to an employee beneﬁt plan.         11   USC. § 507(a)(5)‘                           $

                                           El Other. Specify subsection of 11 U.S.C.          §   507(a)(_) that applies.                           5

                                           '    Amounts are subject to adjustment on 4/01/19 and every 3 years aﬂer that for cases begun on or aﬂer the date of adjustment,



                Sign Below

The person completing              Check the appropriate box:
this proof of claim must
sign and date It.                          I   am the creditor.
FRBP 9011(b).                      D       I   am the auditors attorney or authorized agent.
 If you ﬁle this claim             CI      I   am the trustee. or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) author'mes couﬂs
                                   D       I   am a guarantor. surety, endorser. or other codebtor. Bankrupﬁcy Rule 3005.
to establish low! rules
specifying what a signature
                                   I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating (he
Is,
                                   amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who ﬁles a
fraudulent claim could be          I have examined the information in this Proof of Claim                d h ve a reasonable belief that the information is true
ﬁned up to $500,000,               and correct.
imprisoned for up to 5
years, or both.
18 U.S.C. §§ 152,157. and
                                   I   declare under penalty of perjury that the foregoing is            e    nd corned.
3571.
                                   Executed on date          0MMIDD/Y‘IYY
                                                                 23 2°) 8
                                                                   Z




                                                                                                              'W
                                           Signature


                                   Print the name of the person who is completing a                      s!    lng th   claim:



                                                             Flrst name                           Middle name                         Last name
                                                                                                                                                         ‘
                                   Tide

                                   Company
                                                             Identify the corporate sen/icar as me company ifﬂ1e authorized agem is a servicer,



                                   Am                    5337                figmmk WM
                                                           725$ka
                                                             dry
                                                                                                                        Pk State
                                                                                                                                      13848
                                                                                                                                      ZIP Code

                                   emapmne               40:!          593 2835                                                    fuzgkockwm/G E: MX .1157—

Oﬁdal Form 410                                                                 Proof of Claim                                                                page 3
Case
  Case
     18-13774-mdc
       19-00135-mdcClaim
                     Doc57-1
                         1-10 Filed
                               Filed07/27/18
                                     06/27/19 Desc
                                               Entered
                                                    Main
                                                       06/27/19
                                                         Document
                                                                12:28:49
                                                                      PageDesc
                                                                           4 of 11
                            Exhibit J Page 16 of 23




                                      PROMISSORY NOTE




Borrower:              WORLEY AND OBETZ, INC of 85 WHITE OAK ROAD, MANHEIM,
                       PA 17545 (the “Borrower)

Lender:                J 1MHAGGERTY of 377 PENNSYLVANIA AVENUE, TOWANDA, PA
                       18848 (collectively and individually the “Lender”)

Principal Amount:      $150,000.00 USD



   1.   FOR VALUE RECEIVED, the Borrower promises to pay the Lender at such address as
        may be provided in writing to the Borrower, the principal sum of $ 150,000.00 USD with
        interest payable on the unpaid principal at the rate of 4.5 percent per annum, calculated
        yearly not in advance.

   2.   This Note will be repaid in ﬁll] on December   315‘, 2016


   3.   At any time while not in default under this Note, the Borrower may pay the outstanding
        balance then owing under this Note to the Lender wiihout further bonus or penalty.


   4.   All costs, expenses and expenditures including,   and without limitation, the complete legal
        costs incurred by the lender in enforcing this Note as a resultof any default by the
        Borrower, will be   added to the principal then outstanding and will immediately be paid
        by the Borrower.

   5.   If any term, covenant, condition or provision of this Note is held by a court of Competent
        jurisdiction to be invalid, void or unenforceable, it is the parties’ intent that such
        provision be reduced in scope by the court only to the extent deemed necessary by that
         court to render the provision reasonable and enforceable and the remainder of the
        provisions of this Note will in no way be affected, impaired or invalidated as a result.

   6.   This Note will be construed in accordance with and governed by the laws of the
        Commonwealth of Pennsylvania.
Case
  Case
     18-13774-mdc
       19-00135-mdcClaim
                     Doc57-1
                         1-10 Filed
                               Filed07/27/18
                                     06/27/19 Desc
                                               Entered
                                                    Main
                                                       06/27/19
                                                         Document
                                                                12:28:49
                                                                      PageDesc
                                                                           5 of 11
                            Exhibit J Page 17 of 23

   7.   This Note will enure to the beneﬁt of and be binding upon the respective heirs, executors,
        administrators, successors, and assigns of the Borrower and the Lender. The Borrower
        waives presentment for payment, notice of non—payment, protest and notice of protest.


IN WITNESS WHEREOF the Borrower has duly afﬁxed its signature by a duly authorized
ofﬁcer under the seal on this 9‘h day of July.




SIGNED, SEALED, AND DELIVERED                        WORLEY AND OBETZ, IN C

This 9lh day of July, 2015
Compound Interest
            Case  Calculator
               Case          The Calculator
                   18-13774-mdc
                       19-00135-mdc      Claim
                                             Doc57-1
                                            Site 1-10
                                                 f                                  Filed
                                                                                     Filed07/27/18
                                                                                           06/27/19    Desc
                                                                                                        Entered
                                                                                                              Main 06/27/19
                                                                                                                      Document  12:28:49
                                                                                                                                       PageDesc 6 of 11
                                                                                              https://www.thecalculatorsite.com/ﬁnance/calculators/compoundintere...
                                                                                  Exhibit J Page 18 of 23


        Calculation results
                                                                                          ﬂu:                 7h 2017       ~     é/éa/mg
                                                                                                                                       <13MWS>
             (interest compounded yearly - added at the end of each year)


                  Month                                Month Interest                        Total Interest                  Balance

                                                       $0.00                                 $0.00                           $163,803.75
                                                       $0.00                                 $000                            $163,803.75
                                                       $0.00                                 $0.00                           $163,803.75
                                                       $000                                  $0.00                           $163,803.75
                 mmummth-s
                                                       $0.00                                 $0.00                           $163,803.75
                                                       $0.00                                 $0.00                           $163,803,75
                                                       $0.00                                 $0.00                           $163,803.75
                                                       $0.00                                 $0.00                           $163,803.75
                                                       $0.00                                 $0.00                           $163,803.75

                 4.:
                                                       $0.00                                 $0.00                           $163,803.75
                             “0
                                                       $6,744.44                             $6,744.44                       $170,548.19




             Base amount: $163,803.75                                                                                           Standard Calculation
             Interest Rate: 4.5%
             Effective Annual Rate: 4.5%
                                                                                                                                            44
            Calculation period:                  11    months                                                      $574.. IAJTdeéT           «>10,   5 424 3

                                         Graph   1    - Baiance (Compounded Yearly)

                             172500.00



                         17000000


          I‘S

         do/Ia
                        167500.00



                        16500030



                        162500130
                                           1            2       3                     6        8         9    10

                                                                                 months
                                                                              W Balance




of5                                                                                                                                              7/23/20] 8. 2:37 PM
Conipoun'dJnterest
             Case  Calculator
                Case        |
                              The Calculator
                    18-13774-mdc
                        19-00135-mdc         Site
                                          Claim
                                             Doc57-1
                                                  1-10  Filed      https://www.theca]culatorsite.com/ﬁnance/calculators/compoundintere...
                                                         Filed07/27/18
                                                               06/27/19     Desc
                                                                             Entered
                                                                                   Main 06/27/19
                                                                                          Document  12:28:49PageDesc7 of 11
                                                      Exhibit J Page 19 of 23




                calculator
                          Site




         Compound Interest Calculator
        Use my popular calculators to work out the compound interest on your savings, with monthly interest breakdowns and
        the option to include regular monthly deposits or withdrawals (for retirement calculations, etc). Use the second calculator
        to work out interest on a simple |ump sum savings amount. You can ﬁnd out the formula for compound interest here.



                        Regular Deposit / Withdrawal

                                              CURRENCY:                Dollar ($)

                                          BASE AMOUNT:

                                 AN NUAL INTEREST RATE:

                                   CALCULATION PERIOD:             [11           :]    months

                                    REGULAR MONTHLY?
                                                               $   [                ] deposit
                 lNCREASE DEPOSITS/WITHDRAWALS                         m

                          YEARLY \X/ITH INFLATION?

                                 COMPOUND INTERVAL: 2                  Yearly


                                                                           Calculate




of5                                                                                                                      7/23/2018. 2:37 PM
Compound Iﬁterest
            Case  Calculator
               Case          The Calculator
                   18-13774-mdc
                       19-00135-mdc    | Claim
                                             Doc57-1
                                            Site 1-10                    Filed     https://www.thecalculatorsite.com/ﬁnance/calculators/compoundintere...
                                                                          Filed07/27/18
                                                                                06/27/19    Desc
                                                                                             Entered
                                                                                                   Main 06/27/19
                                                                                                           Document  12:28:49
                                                                                                                            PageDesc8 of 11
                                                                       Exhibit J Page 20 of 23
                                                                                                                  -~
                                                                           21% 0?                     ﬂap-me,          78/o'zot7
        Calculation results
           (interest compounded yearly added at the end of each year)
                                                   —




               Year                    Year Interest                                 Total Interest             Balance

               1                       $7,053.75                                     $7,053.75                  $163,803.75




           Base amount: $156,750.00                                                                                 Standard Calculation
           Interest Rate: 4.5%
           Effective Annual Rate: 4.5%
           CaIculation period:         1   year




                               Graph   1   - Balance (Compounded Yearly)

                   40000000



                   300000.00



          =E       200000.00
          ‘8
                                                                            9



                   10000000



                        0.00
                                                                           1



                                                                       years
                                                                   w       Balance




                               Graph 2 - Eta? lnfereat (Ccmpoﬁnﬁed Yeariy)

                   16000.00



                   1200000


          ‘2
                    8000.00
          §
          73                                                               9




                    400000



                       0.00
                                                                           1



                                                                       years
                                                                 w    Total interest




lofS                                                                                                                                  7/23/2018. 2:35 PM
Compounddn‘terest
           Case   Calculator
               Case         I
                             The Calculator
                   18-13774-mdc
                       19-00135-mdc         Site
                                        Claim
                                            Doc57-1
                                                 1-10   Filed
                                                         Filed07/27/18
                                                               06/27/19     Desc
                                                                             Entered
                                                                                   Main 06/27/19
                                                                                          Document  12:28:49PageDesc9 of 11
                                                                   https://www.thecalculatorsite.com/ﬁnance/calculators/compoundintere...
                                                      Exhibit J Page 21 of 23




                   G’alculator
               ’
               é
                          SITE




        Compound Interest Calculator
        Use my popular calculators to work out the compound interest on your savings, with monthly interest breakdowns and
        the option to include regular monthly deposits or withdrawals (for retirement calculations, etc). Use the second calculator
        to work out interest on a simple lump sum savings amount. You can ﬁnd out the formula for compound interest here.



                        Regular Deposit / Withdrawal

                                              CURRENCY:             Dollar ($)

                                          BASE AMOUNT:

                                 ANNUAL INTEREST RATE:

                                  CALCULATION PERIOD:

                                    REGULAR MONTHLY?
                                                               $
                   INCREASE DEPOSITS/WITHDRAWALS ‘                 C}

                            YEARLY \X/ITH INFLATION?

                                 COMPOUND INTERVAL: z              W"
                                                                        Calculate




of5                                                                                                                      7/23/2018. 2:35 PM
             Case Case
Cofnpound :Interest  18-13774-mdc
                          19-00135-mdc
                    Calculator            Claim
                               The CalculatorI Doc57-1
                                              Site 1-10                         Filed     https://www.thecalculatorsite.com/ﬁnance/calculators/compoundintere...
                                                                                 Filed07/27/18
                                                                                       06/27/19    Desc
                                                                                                    Entered
                                                                                                         Main06/27/19
                                                                                                                 Document   12:28:49
                                                                                                                                   Page Desc
                                                                                                                                           10 of 11
                                                                              Exhibit J Page 22 of 23
                                                                                                            7/9/0265» 7/zsgo/c3
                                                                                              )c/fmi
         Calculation results
               (interest compounded yearly ~ added at the end of each year)


                     Year                    Year Interest                              Total Interest                 Balance

                     1                       $6,750.00                                  $6,750.00                      $156,750.00




               Base amount: $150,000.00                                                                                    Standard Calculation
               Interest Rate: 4.5%
               Effective Annual Rate: 4.5%
              Calculation period:            1   year




                                     Graph   1   - Balance (Compounded Yearfy)

                         400000.00



                         300000.00



          dollars
                         20000000



                         10000000



                              0.00
                                                                                 1



                                                                              years
                                                                         W Balance


                                     Staph 2 ,, Tomi énéeresi {Compgunded Yearly}
                         1600000



                         1200000



           dollars
                          800000



                          4000‘00



                             0.00
                                                                                 1



                                                                              years
                                                                       =--=- Total interest




 0f5                                                                                                                                         7/23/2018. 2:29 PM
Compound interest
           Case   Calculator
                Case        |
                             The Calculator Site
                   18-13774-mdc
                       19-00135-mdc     ClaimDoc57-1
                                                 1-10   Filed      https://www‘thecalculatorsite.com/ﬁnance/calculators/compoundintere...
                                                         Filed07/27/18
                                                               06/27/19     Desc
                                                                             Entered
                                                                                  Main06/27/19
                                                                                          Document   12:28:49
                                                                                                           Page Desc11 of 11
                                                      Exhibit J Page 23 of 23




                  calculator
              ,           Site




        Compound Interest Calculator
        Use my popular calculators to work out the compound interest on your savings, with monthly interest breakdowns and
        the option to include regular monthly deposits or withdrawals (for retirement calculations, etc). Use the second calculator
        to work out interest on a simple lump sum savings amount. You can ﬁnd out the formula for compound interest here.



                       Regular Deposit / Withdrawal

                                              CURRENCY:

                                          BASE AMOUNT:
                                                                  M
                                 ANNUAL lNTEREST RATE:

                                  CALCULATION PERIOD:                             years     5




                                    REGULAR MONTHLY?                         1'



                                                                                  deposit

                  INCREASE DEPOSITS/WITHDRAWALS                   D
                           YEARLY WITH INFLATION?

                                 COMPOUND INTERVAL: 3             m
                                                                      Calculéte




of5                                                                                                                      7/23/20] 8, 2:29 PM
